DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. 	Claim(s) 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
Claim 6 recites the limitation “the high temperature-compatible substrate”  in line(s) 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761(CCPA1982); in re Vogei, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644(CCPA1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 

3.	Claims 1, 4, 5, 6, 7, 8, 10, 13, 14, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 10, 13, 1, 4, 10, (1+2) and 1, respectively, of Patent No.: US 11,300,534 (hereinafter mentioned as the “Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims 1, 2, 4, 6, 10, 13, 1, 4, 10, (1+2) and 1 of the Patent encompass the limitations of the claims 1, 4, 5, 6, 7, 8, 10, 13, 14, 15 and 18 in the instant application. It is noted that those claims, despite a slight difference in wording, are so close in content that they both cover the same thing.
This is a Non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented. 

4.	The next tables are presented for the purpose of a comparison between the claims on the instant application and the Patent.

Instant Application 
Patent 
Claim 1 - A gas-sensing chip assembly for sensing at least one gas analyte, the chip assembly comprising:

a sensing material configured to detect the at least one gas analyte; 

Claim 1 - A monolithic gas-sensing chip assembly for sensing at least one gas analyte, the chip assembly comprising:

a sensing material configured to detect the at least one gas analyte; 

a sensing system that includes a electrical circuit in contact with the sensing material; 


a sensing system that includes a resistor-capacitor electrical circuit in contact with the sensing material;

a heating element configured to control a temperature of the sensing material of the sensing system; 


a heating element configured to control a temperature of the sensing material of the sensing system;

a sensing circuit configured to measure an electrical response of the sensing system to an alternating electric current applied to the sensing circuit; 


a sensing circuit configured to measure an electrical response of the sensing system to an alternating electrical current applied to the sensing system;

one or more processors configured to control one or more of: a low detection range of the sensing system to the at least one gas analyte, a high detection range of the sensing system to the at least one gas analyte, a linearity of a response of the sensing system to the at least one gas analyte, a dynamic range of measurements of the at least one gas analyte by the sensing system, a rejection of one or more interfering gas analytes by the sensing system, a correction for aging or poisoning of the sensing system, or a rejection of ambient interferences that may affect the electrical response of the sensing system to the alternating electrical current applied to the sensing system that may be measured by the sensing circuit.


one or more processors configured to control one or more of a low detection range of the sensing system to the at least one gas analyte, a high detection range of the sensing system to the at least one gas analyte, a linearity of a response of the sensing system to the at least one gas analyte, a dynamic range of measurements of the at least one gas analyte by the sensing system, a rejection of one or more interfering gas analytes by the sensing system, a correction for aging or poisoning of the sensing system, or a rejection of 40 ambient interferences that may affect the electrical response of the sensing system to the alternating electrical current applied to the sensing system that may be measured by the sensing circuit.



Instant Application 
Patent 
Claim 10 - A gas-sensing chip assembly for sensing at least one gas analyte, the chip assembly comprising:

coupling a sensing material with a sensing system, the sensing material configured to detect the at least one gas analyte, the sensing system including an electrical circuit in contact with the sensing material; 

Claim 1 - A monolithic gas-sensing chip assembly for sensing at least one gas analyte, the chip assembly comprising:

a sensing material configured to detect the at least one gas analyte; 
a sensing system that includes a resistor-capacitor electrical circuit in contact with the sensing material;

Note: all of the elements of the claim are coupled.


coupling a heating element with the sensing material, the heating element configured to control a temperature of the sensing material; 


a heating element configured to control a temperature of the sensing material of the sensing system;

coupling a sensing circuit with the sensing material, the sensing circuit configured to measure one or more electrical responses of the sensing system to an alternating electrical current applied to the sensing circuit; 


a sensing circuit configured to measure an electrical response of the sensing system to an alternating electrical current applied to the sensing system;

coupling one or more processors with the sensing circuit, the one or more processors configured to control one or more of: a low detection range of the sensing system to the at least one gas analyte, a high detection range of the sensing system to the at least one gas analyte, a linearity of a response of the sensing system to the at least one gas analyte, a dynamic range of measurements of the at least one gas analyte by the sensing system, a rejection of one or more interfering gas analytes by the sensing system, a correction for aging or poisoning of the sensing system, or a rejection of ambient interferences to the impedances that are measured by the sensing circuit.


one or more processors configured to control one or more of a low detection range of the sensing system to the at least one gas analyte, a high detection range of the sensing system to the at least one gas analyte, a linearity of a response of the sensing system to the at least one gas analyte, a dynamic range of measurements of the at least one gas analyte by the sensing system, a rejection of one or more interfering gas analytes by the sensing system, a correction for aging or poisoning of the sensing system, or a rejection of 40 ambient interferences that may affect the electrical response of the sensing system to the alternating electrical current applied to the sensing system that may be measured by the sensing circuit.




Instant Application 
Patent 
Claim 15 - A gas sensing assembly comprising:



a sensing material configured to detect a gas; 

Claim 1 - A monolithic gas-sensing chip assembly for sensing at least one gas analyte, the chip assembly comprising:

a sensing material configured to detect the at least one gas analyte; 

a sensing system that includes an electrical circuit in contact with the sensing material; 


a sensing system that includes a resistor-capacitor electrical circuit in contact with the sensing material;

a heating element configured to control a temperature of the sensing material of the sensing system; 


a heating element configured to control a temperature of the sensing material of the sensing system;

a sensing circuit configured to measure one or more electrical responses to an alternating electrical current that is configured to be applied to the sensing circuit; 


a sensing circuit configured to measure an electrical response of the sensing system to an alternating electrical current applied to the sensing system;




an exterior housing in which the sensing material, the sensing system, the heating element, and the sensing circuit are disposed.


Claim 2 - The monolithic gas-sensing chip assembly of claim 1, further comprising

an exterior housing in which all of the sensing material, the sensing system, the heating element, the sensing circuit, and the one or more processors are disposed.



Examiner’s Note
5.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 2, 4-8, 10, 11, 13-16 and 18-20 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potyrailo et al (Patent No.: US 10,060,872 hereinafter mentioned as “Potyrailo”, which was submitted via IDS).

As per claim 1,  Potyrailo discloses:
A gas-sensing chip assembly for sensing at least one gas analyte (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), the chip assembly comprising:
a sensing material (Fig. 4, see the sensing material or film 908. Also see column 7, lines 15-44) configured to detect the at least one gas analyte (see column 7, lines 15-44; and column 8, lines 1-9);
a sensing system that includes an electrical circuit (Fig. 4, see the sensor system 900. Also see column 7, lines 15-44) in contact with the sensing material (Fig. 4, see the sensing material or film 908. Also see column 7, lines 15-44);
a heating element (Fig. 4, see the heating elements 904. Also see column 7, lines 15-44) configured to control a temperature of the sensing material of the sensing system (Fig. 4, see the heater-controller 906. Also see column 7, lines 15-44; column 3, lines 24-34 and/or claim 15);
a sensing circuit configured to measure an electrical response (Fig. 4, see the electrodes 910, 912 that are coupled to processor 914, which examines impedance response of the sensing material 908 of the sensor system 900. Also see column 7, lines 15-44) of the sensing system (Fig. 4, see the sensor system 900. Also see column 7, lines 15-44) to an alternating electric current applied to the sensing circuit (Fig. 4, see the electrodes 910, 912 that are coupled to processor 914, which examines impedance response of the sensing material 908 of the sensor system 900. Also see column 7, lines 15-44. Furthermore, in order to obtain impedance, it is required an alternating electric current that has a frequency, see https://www.electricalclassroom.com/resistance-vs-impedance/); and 
one or more processors configured to control one or more of (Fig. 4, the one or more processors 914. Also see column 7, lines 15-44): 
a low detection range of the sensing system to the at least one gas analyte, a high detection range of the sensing system to the at least one gas analyte, a linearity of a response of the sensing system to the at least one gas analyte, a dynamic range of measurements of the at least one gas analyte by the sensing system, a rejection of one or more interfering gas analytes by the sensing system, a correction for aging or poisoning of the sensing system, or a rejection of ambient interferences that may affect the electrical response of the sensing system to the alternating electrical current applied to the sensing system that may be measured by the sensing circuit (Figs. 9-12. Also see column 10, lines 34-49, and lines 65-67).

As per claim 2, Potyrailo discloses the gas-sensing chip assembly of claim 1 as described above.
Potyrailo further discloses: 
the heating element (Fig. 4, see the heating elements 904. Also see column 7, lines 15-44) is configured to control the temperature of the sensing material to be substantially constant (Fig. 4, see the heater-controller 906. Also see column 7, lines 15-44; column 3, lines 24-34 and/or claim 15).

As per claim 4,  Potyrailo discloses the gas-sensing chip assembly of claim 1 as described above.
Potyrailo further discloses: 
an exterior housing (Fig. 4, the housing of the sensor system 900. Also see column 7, lines 15-44) in which all of the sensing material (Fig. 4, see the sensing material or film 908. Also see column 7, lines 15-44), the sensing system (Fig. 4, see the sensor system 900. Also see column 7, lines 15-44), the heating element (Fig. 4, see the heating elements 904. Also see column 7, lines 15-44), the sensing circuit (Fig. 4, see the electrodes 910, 912 that are coupled to processor 914, which examines impedance response of the sensing material 908 of the sensor system 900. Also see column 7, lines 15-44), the one or more processors, or a combination thereof, are disposed (Fig. 4, the one or more processors 914. Also see column 7, lines 15-44).

As per claim 5, Potyrailo discloses the gas-sensing chip assembly of claim 1 as described above.
Potyrailo further discloses: 
wherein the sensing circuit (Fig. 4, see the electrodes 910, 912 that are coupled to processor 914 that examines impedance response of the sensing material 908 of the sensor system 900. Also see column 7, lines 15-44) is disposed in a high temperature-compatible substrate (Fig. 4, see substrate 902. Also see column 6, lines 31-37; column 3, lines 24-34. Temperatures of 300 Celsius or hotter). 

As per claim 6, Potyrailo discloses the gas-sensing chip assembly of claim 4 as described above.
Potyrailo further discloses: 
wherein the high temperature-compatible substrate (Fig. 4, see substrate 902. Also see column 6, lines 31-37; column 3, lines 24-34. Temperatures of 300 Celsius or hotter) thermally isolates (Fig. 4, see the substrate 902 is made of silica/silicon-dioxide, which is a semiconductors with very low thermal conductivity that makes it a heat isolator. Also see column 6, lines 31-37; and column 3, lines 24-34) the one or more processors (Fig. 4, the one or more processors the processor 914. Also see column 7, lines 15-44) from sensing circuit (Fig. 4, see the electrodes 910, 912 that are coupled to processor 914 that examines impedance response of the sensing material 908 of the sensor system 900. Also see column 7, lines 15-44).

As per claim 7, Potyrailo discloses the gas-sensing chip assembly of claim 1 as described above.
Potyrailo further discloses: 
a dielectric insulative layer (Fig. 4, the silicon-dioxide layer of the substrate 902 is made of silica/silicon-dioxide, which is a semiconductor with very low thermal conductivity that makes it a heat isolator. Also see column 6, lines 31-37; and column 3, lines 24-34) disposed between (a) the heating element (Fig. 4, see the heating elements 904. Also see column 7, lines 15-44) and (b) the sensing circuit (Fig. 4, see the electrodes 910, 912 that are coupled to processor 914 that examines impedance response of the sensing material 908 of the sensor system 900. Also see column 7, lines 15-44) and the one or more processors (Fig. 4, the one or more processors 914. Also see column 7, lines 15-44). 

As per claim 8,  Potyrailo discloses the gas-sensing chip assembly of claim 1 as described above.
Potyrailo further discloses:
wherein the heating element comprises a resistive layer (Fig. 4, see the heating elements 904. Also see column 7, lines 15-44) between the sensing system (Fig. 4, see the sensor system 900. Also see column 7, lines 15-44) and the sensing circuit (Fig. 4, see the electrodes 910, 912 that are coupled to processor 914 that examines impedance response of the sensing material 908 of the sensor system 900. Also see column 7, lines 15-44). 

As per claim 10,  Potyrailo discloses:
A method for forming a gas-sensing chip assembly for sensing at least one gas analyte (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), the method comprising:
coupling a sensing material (Fig. 4, see the sensing material or film 908. Also see column 7, lines 15-44) with a sensing system (Fig. 4, see the sensor system 900. Also see column 7, lines 15-44), the sensing material configured to detect the at least one gas analyte (see column 7, lines 15-44; and column 8, lines 1-9), the sensing system including an electrical circuit (Fig. 4, see the sensor system 900. Also see column 7, lines 15-44) in contact with the sensing material (Fig. 4, see the sensing material or film 908. Also see column 7, lines 15-44);
coupling a heating element (Fig. 4, see the heating elements 904. Also see column 7, lines 15-44) with the sensing material (Fig. 4, see the sensing material or film 908. Also see column 7, lines 15-44), the heating element configured to control a temperature of the sensing material (Fig. 4, see the heater-controller 906. Also see column 7, lines 15-44; column 3, lines 24-34 and/or claim 15);
coupling a sensing circuit (Fig. 4, see the electrodes 910, 912 that are coupled to processor 914, which examines impedance response of the sensing material 908 of the sensor system 900. Also see column 7, lines 15-44) with the sensing material (Fig. 4, see the sensing material or film 908. Also see column 7, lines 15-44), the sensing circuit configured to measure one or more electrical responses of the sensing system to an alternating electrical current applied to the sensing circuit (Fig. 4, see the electrodes 910, 912 that are coupled to processor 914, which examines impedance response of the sensing material 908 of the sensor system 900. Also see column 7, lines 15-44. Furthermore, in order to obtain impedance, it is required an alternating electric current that has a frequency, see https://www.electricalclassroom.com/resistance-vs-impedance/); and
coupling one or more processors (Fig. 4, the one or more processors 914. Also see column 7, lines 15-44) with the sensing circuit (Fig. 4, see the electrodes 910, 912 that are coupled to processor 914. Also see column 7, lines 15-44), 
the one or more processors (Fig. 4, the one or more processors 914. Also see column 7, lines 15-44) configured to control one or more of: 
a low detection range of the sensing system to the at least one gas analyte, a high detection range of the sensing system to the at least one gas analyte, a linearity of a response of the sensing system to the at least one gas analyte, a dynamic range of measurements of the at least one gas analyte by the sensing system, a rejection of one or more interfering gas analytes by the sensing system, a correction for aging or poisoning of the sensing system, or a rejection of ambient interferences to the impedances that are measured by the sensing circuit (Figs. 9-12. Also see column 10, lines 34-49, and lines 65-67).

As per claim 11, Potyrailo discloses the method of claim 10 as described above.
Potyrailo further discloses: 
the heating element (Fig. 4, see the heating elements 904. Also see column 7, lines 15-44) is configured to control the temperature of the sensing material to be substantially constant (Fig. 4, see the heater-controller 906. Also see column 7, lines 15-44; column 3, lines 24-34 and/or claim 15).

As per claim 13, Potyrailo discloses the method of claim 10 as described above.
Potyrailo further discloses: 
wherein the sensing circuit (Fig. 4, see the electrodes 910, 912 that are coupled to processor 914 that examines impedance response of the sensing material 908 of the sensor system 900. Also see column 7, lines 15-44) is disposed in a high temperature-compatible substrate (Fig. 4, see substrate 902. Also see column 6, lines 31-37; column 3, lines 24-34. Temperatures of 300 Celsius or hotter). 

As per claim 14, Potyrailo discloses the method of claim 10 as described above.
Potyrailo further discloses: 
a dielectric insulative layer (Fig. 4, the silicon-dioxide layer of the substrate 902 is made of silica/silicon-dioxide, which is a semiconductor with very low thermal conductivity that makes it a heat isolator. Also see column 6, lines 31-37; and column 3, lines 24-34) disposed between (a) the heating element (Fig. 4, see the heating elements 904. Also see column 7, lines 15-44) and (b) the sensing circuit (Fig. 4, see the electrodes 910, 912 that are coupled to processor 914 that examines impedance response of the sensing material 908 of the sensor system 900. Also see column 7, lines 15-44) and the one or more processors (Fig. 4, the one or more processors 914. Also see column 7, lines 15-44). 

As per claim 15,  Potyrailo discloses:
A gas sensing assembly (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
a sensing material (Fig. 4, see the sensing material or film 908. Also see column 7, lines 15-44) configured to detect a gas (see column 7, lines 15-44; and column 8, lines 1-9);
a sensing system that includes an electrical circuit (Fig. 4, see the sensor system 900. Also see column 7, lines 15-44) in contact with the sensing material (Fig. 4, see the sensing material or film 908. Also see column 7, lines 15-44);
a heating element (Fig. 4, see the heating elements 904. Also see column 7, lines 15-44) configured to control a temperature of the sensing material of the sensing system (Fig. 4, see the heater-controller 906. Also see column 7, lines 15-44; column 3, lines 24-34 and/or claim 15);
a sensing circuit configured to measure one or more electrical responses (Fig. 4, see the electrodes 910, 912 that are coupled to processor 914, which examines impedance response of the sensing material 908 of the sensor system 900. Also see column 7, lines 15-44) to an alternating electrical current that is configured to be applied to the sensing circuit (Fig. 4, see the electrodes 910, 912 that are coupled to processor 914, which examines impedance response of the sensing material 908 of the sensor system 900. Also see column 7, lines 15-44); and
an exterior housing (Fig. 4, the housing of the sensor system 900. Also see column 7, lines 15-44) in which the sensing material (Fig. 4, see the sensing material or film 908. Also see column 7, lines 15-44), the sensing system (Fig. 4, see the sensor system 900. Also see column 7, lines 15-44), the heating element (Fig. 4, see the heating elements 904. Also see column 7, lines 15-44), and the sensing circuit are disposed (Fig. 4, see the electrodes 910, 912 that are coupled to processor 914, which examines impedance response of the sensing material 908 of the sensor system 900. Also see column 7, lines 15-44).

As per claim 16, Potyrailo discloses the gas sensing assembly of claim 15 as described above.
Potyrailo further discloses: 
the heating element (Fig. 4, see the heating elements 904. Also see column 7, lines 15-44) is configured to control the temperature of the sensing material to be substantially constant (Fig. 4, see the heater-controller 906. Also see column 7, lines 15-44; column 3, lines 24-34 and/or claim 15).

As per claim 18,  Potyrailo discloses the gas sensing assembly of claim 15 as described above.
Potyrailo further discloses: 
one or more processors (Fig. 4, the one or more processors 914. Also see column 7, lines 15-44) configured to control one or more of: 
a low detection range of the sensing system to the gas, a high detection range of the sensing system to the gas, a linearity of a response of the sensing system to the gas, a dynamic range of measurements of the gas by the sensing system, a rejection of one or more interfering gas analytes by the sensing system, a correction for aging or poisoning of the sensing system, or a rejection of ambient interferences that may affect the electrical response of the sensing system to the alternating electrical current applied to the sensing system that may be measured by the sensing circuit (Figs. 9-12. Also see column 10, lines 34-49, and lines 65-67). 

As per claim 19,  Potyrailo discloses the gas sensing assembly of claim 15 as described above.
Potyrailo further discloses: 
wherein the sensing circuit is disposed in a high temperature-compatible semiconductor substrate (Fig. 4, see substrate 902. Also see column 6, lines 31-37; column 3, lines 24-34. Temperatures of 300 Celsius or hotter) and the one or more processors (Fig. 4, the one or more processors 914. Also see column 7, lines 15-44) are disposed in a lower temperature semiconductor substrate than the sensing circuit (Fig. 4, the substrate/printed-circuit-board at which the one or more processors 914 is mounted has lower temperature because substrate 902 is heated with heating-elements 904 and the sensing-material-film 908. Also see column 7, lines 15-44; column 3, lines 24-34). 

As per claim 20,  Potyrailo discloses the gas sensing assembly of claim 19 as described above.
Potyrailo further discloses:
wherein the sensing circuit and the one or more processors are conductively coupled via one or more through-substrate vias (Fig. 4, see the electrodes 910, 912 that are conductively couple (implicit PCB with its vias is not shown) to the processor 914. Also see column 7, lines 15-44). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 3, 12 and 17 are/is rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo in view of Potyrailo et al (Pub. No.: US 2016/0187277 hereinafter mentioned as “Potyrailo-193”, which was submitted via IDS).

As per claim 3,  Potyrailo discloses the gas-sensing chip assembly of claim 1 as described above.
Potyrailo discloses the heating element is configured to control the temperature of the sensing material as described above but does not explicitly disclose that said control is done based on a temperature profile. 
However, Potyrailo-193 further discloses:
the heating element is configured to control the temperature of the sensing material (Figs. 21-22, see the sensing material 2156. Also see [0246] and [0266]) based on a temperature profile (Figs. 45 and/or 47-52, see any of the profiles/figures at different temperatures. Also see [0280]-[0282). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the heating element of being configured to control the temperature of the sensing material of Potyrailo “based on a temperature profile”, as it is disclosed by Potyrailo-193, with the motivation and expected benefit related to improving the sensing system by probing the fluid sample with a plurality of resonant frequencies in order to obtain the frequency range spectral dispersions of fluid components (Potyrailo-193, Paragraph [0250]), and also by accurately determining properties of species of interest as function of temperature (Potyrailo-193, Paragraph [0266]).

As per claim 12,  Potyrailo discloses the method of claim 10 as described above.
Potyrailo discloses the heating element is configured to control the temperature of the sensing material as described above but does not explicitly disclose that said control is done based on a temperature profile. 
However, Potyrailo-193 further discloses:
the heating element is configured to control the temperature of the sensing material (Figs. 21-22, see the sensing material 2156. Also see [0246] and [0266]) based on a temperature profile (Figs. 45 and/or 47-52, see any of the profiles/figures at different temperatures. Also see [0280]-[0282). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the heating element of being configured to control the temperature of the sensing material of Potyrailo “based on a temperature profile”, as it is disclosed by Potyrailo-193, with the motivation and expected benefit related to improving the sensing system by probing the fluid sample with a plurality of resonant frequencies in order to obtain the frequency range spectral dispersions of fluid components (Potyrailo-193, Paragraph [0250]), and also by accurately determining properties of species of interest as function of temperature (Potyrailo-193, Paragraph [0266]).

As per claim 17,  Potyrailo discloses the gas-sensing assembly of claim 15 as described above.
Potyrailo discloses the heating element is configured to control the temperature of the sensing material as described above but does not explicitly disclose that said control is done based on a temperature profile. 
However, Potyrailo-193 further discloses:
the heating element is configured to control the temperature of the sensing material (Figs. 21-22, see the sensing material 2156. Also see [0246] and [0266]) based on a temperature profile (Figs. 45 and/or 47-52, see any of the profiles/figures at different temperatures. Also see [0280]-[0282). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the heating element of being configured to control the temperature of the sensing material of Potyrailo “based on a temperature profile”, as it is disclosed by Potyrailo-193, with the motivation and expected benefit related to improving the sensing system by probing the fluid sample with a plurality of resonant frequencies in order to obtain the frequency range spectral dispersions of fluid components (Potyrailo-193, Paragraph [0250]), and also by accurately determining properties of species of interest as function of temperature (Potyrailo-193, Paragraph [0266]).

8.	Claim(s) 9 are/is rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo.

As per claim 9,  Potyrailo discloses the gas-sensing chip assembly of claim 1 as described above.
Fig. 4 discloses the one or more processors and the sensing system but does not explicitly disclose that they are configure configured to wirelessly communicate one or more outputs. 
However, Fig. 2 further discloses:
wherein the one or more processors (Fig. 2, see the acquisition circuitry 116. Also see column 4, lines 65-67) are configured to wirelessly communicate one or more outputs (see column 5, lines 13-30) of the sensing system (Fig. 2, see the sensor 114. Also see column 4, lines 65-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the one or more processors and the sensing system of Fig. 4 of Potyrailo “configured to wirelessly communicate one or more outputs”, as it is disclosed by Fig. 2 of Potyrailo, with the motivation and expected benefit related to improving the enabling communication between the components of the system and communicate data to be processed and analyzed (Potyrailo, Column 5, Lines 40-45).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867